Title: 14th.
From: Adams, John Quincy
To: 


       I was up late last Night, to finish the fourth book of Horace’s Odes; and found my Eyes, this morning very sore indeed, so that I could not write or read. Mr. Storer, Mr. Atkinson, and Mr. W. Smith arrived, at about 10 in the morning, and my time was taken up, in going about with them. Visited Mr. Stoughton for the first time: Mrs. Stoughton is by no means fond of this Town. The sudden transition, from London, to so small and retired a Town as this, where she has no intimate acquaintance, must be disagreeable. Solitude, can never constitute a man’s happiness, much less a woman’s. I imagine they will not continue in Town long. Mr. Thaxter, Eliza, and the gentlemen, dined here; I had a thousand Questions to ask, Charles Storer, and forgot three quarters of them, not knowing which to ask first. He brought me, my watch chain, and some Letters.
      